— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Golia, J.), rendered February 15, 1990, convicting him of criminal sale of a controlled substance in the third, degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Because the defendant at no time moved in the Supreme Court pursuant to CPL 210.40 for dismissal of the indictment in the interest of justice, the issue is unpreserved for appellate review. In any event, even had the defendant moved for dismissal in the interest of justice before the Supreme Court, his plea of guilty would have operated as a forfeiture of his right to raise the issue on appeal (see, People v Purcell, 161 AD2d 812).
We have reviewed the defendant’s remaining contentions and conclude that they are unpreserved for appellate review (see, People v Pellegrino, 60 NY2d 636). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.